Name: 91/12/EEC: Commission Decision of 17 December 1990 on applications for advance payments of aids granted by Member States for the measures referred to under Article 21 (6) of Regulation (EEC) No 4253/88
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  EU finance;  financing and investment
 Date Published: 1991-01-11

 Avis juridique important|31991D001291/12/EEC: Commission Decision of 17 December 1990 on applications for advance payments of aids granted by Member States for the measures referred to under Article 21 (6) of Regulation (EEC) No 4253/88 Official Journal L 008 , 11/01/1991 P. 0024 - 0025COMMISSION DECISION of 17 December 1990 on applications for advance payments of aids granted by Member States for the measures referred to under Article 21 (6) of Regulation (EEC) No 4253/88 (91/12/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and in particular Article 21 (6) thereof, Whereas applications for complementary advance payments to advance payments requested pursuant to Commission Decision 89/643/EEC (2) have been submitted after 30 June 1990; whereas, due to their complementary nature, they must be paid during the current budgetary year and therefore detailed rules of application for the period between 1 July and 31 December 1990 should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The applications to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, for advance payment as referred to in Article 21 (6) of Regulation (EEC) No 4253/88 must conform to the table in the Annex. Article 2 Advances from the EAGGF, Guidance Section, may be equal to a maximum of 80 % of the Community contribution to the financing of expenditure anticipated in the reference year. Article 3 Advances which are not spent during the year in respect of which they were paid shall be deducted from the advance to be paid for the following year. Article 4 This Decision shall apply from 1 July until 31 December 1990. Article 5 This Decision is addressed to all the Member States. Done at Brussels, 17 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 374, 31. 12. 1988, p. 1. (2) OJ No L 371, 20. 12. 1989, p. 38. ANNEX Application for advance payment for 19 . . pursuant to Article 21 (6) of Regulation (EEC) No 4253/88 Data relating to agricultural income aid Administrative unit and regions of objective 1 and 5 (b) Quantification (1) of the measure (2) for which an advance is applied for Total estimated expenditure of Member States Eligible estimated expenditure Repayment to be applied for from the EAGGF Advance applied for (1) (2) (3) (4) (5) (6) Total (1) Indicate the relevant data such as number of beneficiaries, ha, LSU, etc. (2) Indicate which measure is envisaged (No of Regulation, Article). , (Date, signature and stamp of the competent body of the Member State)